 LAWRENCE TYPOGRAPHICAL UNION NO. 570Lawrence Typographical Union No. 570,affiliatedwith the International Typographical Union,AFL-CIOandKansas Color Press,Inc.Case17-CP-58January 23, 1968SUPPLEMENTAL DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNING AND JENKINSOn June 6, 1966, the National Labor RelationsBoard issued,it Decision and Order' in the above-entitledproceeding.The Board adopted thefindings,conclusions, and recommendations ofTrial Examiner Louis Libbin as contained in hisDecision and in his First Supplemental Decision.Thus, the Board agreed with the Trial Examinerthat Respondent violated Section 8(b)(7)(B) of theNational Labor Relations Act, as amended, bypicketing with an object of recognition or bargainingwithin a year of a valid decertification election inCases 17-RD-235 and 17-RD-236. The Board or-dered the Respondent to cease and desist from theunfair labor practices found and to take certain af-firmative action to remedy these unfair labor prac-tices, as had been recommended by the Trial Ex-aminer. In its Decision the Board also upheld theTrial Examiner's rulings at the hearings includinghis rejection of certain proffered evidence wherebyRespondent sought to prove its allegation that theelection in Cases 17-RD-235 and 17-RD-236 wasinvalid for the reason that the Employer had offeredsuperseniority to strike replacements prior to thetimethe petitions in those caseswere filed.Subsequently, the General Counsel filed with theUnited States Court of Appeals for the Tenth Cir-cuit a petition for enforcement of the Board'sOrder.Thereafter, on April 28, 1967, that court deniedenforcement of the Board's Order,2 for thereason,the, court stated, that the Board erred in upholdingrulingswhich precluded the Respondent fromlitigating its allegations in respect to promises of su-perseniority to strike replacements. The courtstated that such promises, if made, would have hada long lasting coercive impact and could have af-fected the election, even though such promisesmight have been made prior to the filing of the elec-tion petitions.The court, accordingly, on June 28,1967, issued a mandate, dated April 28, 1967, re-manding the case to the Board for further hearing inrespect to the superseniorityallegation.158 NLRB 1332.2376F2d6433Respondent claims that its current activities in front of the Employer'splant do not constitute picketing within the meamng of Section 8(b)(7)(B)and that ithad ceased picketing within the meaning of that Section in Sep-tember 1966.279Respondent then filed a motion on. July 5, 1967,requesting that such further hearing also includelitigation of the following question: "If it is againfound that Respondent violated the Act, whethertheBoard'sOrder of June 6, 1966 [directingRespondent to cease-and-desist picketing the Em-ployer for recognition or bargaining and to take cer-tain affirmative remedial action] should be modifiedin the light of intervening circumstances."3On July 28, 1967, the Board issued an order re-manding the proceeding to the same Trial Examinerand directing him to receive evidence, in ac-cordancewith the court's opinion, bearing onRespondent's claim that the election in Cases17-RD-235 and 17-RD-236 was invalidated byreason of the Employer's alleged offers of super-seniority to strike replacements. In the same orderthe Board directed the Trial Examiner to receiveevidence bearing on the possible modification of theBoard's Order of June 6, 1966,,and to make suchfindings,conclusions, and recommendations aswere warranted.After holding a hearing pursuant to the order ofremand, Trial Examiner Libbin issued his attachedSecond Supplemental Decision, dated November3, 1967, in which he found, contrary to Respond-ent's contention, that the Employer did not makea per seoffer of superseniority to any strike replace-ment. The Trial Examiner further found that what-ever offer of superseniority might be implied fromtheemployment interview of the Employer'sassistantmanager, Black, with one strike replace-ment, Hufford, in September 19614 was completelywithdrawn or dissipated by a subsequent statementtoHufford and other strike replacements by theEmployer's president, Zimmerman. Thus, the TrialExaminer found that Zimmerman informed theseemployees at a meeting in about April 1962 thatreinstatement of the strikers was imminent but notdefinite at that time; that the strikers had lost noseniority while on the picket line; that upon rein-statement the strikers would enjoy all their previ-ously earned seniority and that, if the strikers werereinstated, the replacements, and not the strikers,would have no seniority. The Trial Examiner alsofound that since the replacements knew, as early asApril 1962, that there was no operative offer orpromise of superseniority to them, the prior state-ment by Black to Hufford could in no event serveas a continuing inducement to the filing of thedecertification petitions in Cases 17-RD-235 and236 in January 1963 or have any continuing coer-cive impact upon the election which was held in Au-gust 1963. The Trial Examiner concluded that the4The Trial Examiner noted that this was the only incident involving analleged offer of superseniority to a strike replacement as to whichtestimony was given at the reopened bearing.The Trial Examiner furthernoted that the only replacement involved in this incident-Hufford -voluntarily terminated his employment with the Employer in April 1963.Hufford's termination thus occurred 4 months prior to the election inCases 17-RD-235 and 236.169 NLRB No. 65 280DECISIONSOF NATIONAL LABOR RELATIONS BOARDelection was not therefore invalidated by any offersof superseniority to strike replacements prior to thetime the petitions were filed.The Trial Examiner also found, contrary toRespondent, that Respondent has continued topicket with an object of recognition or bargainingwithin the, meaning of Section 8(b)(7)(B) of the Acton and since September 19, 1966. The Trial Ex-aminer, accordingly, recommended that the Boardreaffirm and adhere to its prior remedial order.The Employer (Charging Party) has filed excep-tions to the Trial Examiner's Second SupplementalDecision and a supporting brief. The Respondenthas also filed exceptions to the Trial Examiner'sSecond Supplemental Decision, a supporting brief,and a brief in answer to the Employer's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at this hearing on remand and findsthat no prejudicial error was committed. The rulingsare hereby affirmed. The Board has considered theTrial Examiner's Second Supplemental Decision,the exceptions5 and briefs,6 and the entire record inthe case, and hereby adopts the findings, conclu-sions, and recommendationsof the Trial Exam-iner.7ORDERIt is ordered that the Board's Order of June 6,1966, in this proceeding be, and it hereby is, reaf-firmed.SRespondent has also filed a motion to reopen the recordto receivecertain evidence which,it claims,is newly discovered and allegedly bearson certain issues which wereresolvedat earlier stagesof theseproceedings.Respondent'smotion is denied on the ground that it isbeyond the scope of the remand orderof thecourtand on the furtherground that the evidence it proffers is inany eventinsufficientto warrantreversal of the Board's prior findings.6 Seeking to avoid the effect of theTrial Examiner's finding that thestatement by Zimmerman to the employeesinApril 1962 effectivelywithdrewany possible prior offer of superseniority,Respondentadvancesa contention,not heretofore made in this case.Thus,Respondent arguesthat Zimmerman's statement was an inducementto thereplacements topetition for Respondent's decertification in order to protect theirjobs, andthat as such,Zimmerman's statement constitutedan unlawful interferencewith the election.This argument by Respondent goesbeyond the scope of the remandorder of thecourt ofappeals and is, in fact, directly contrary to the conten-tion upon which Respondent obtained that remandorder.Respondent'sargumentto thecourt wasthat the Employer's allegedoffer of super-seniorityto strike replacements invalidated the election.The thrust ofRespondent's present argument is that theEmployer'sdenialthat thereplacements had superseniority invalidates the election.We accordinglyreject this new contention as being beyond the scopeof the remand.However, if it were necessary to dispose of this contentionwe would,in any event,reject it as lacking in merit.For the effect of the statement byZimmerman was to makeclear that thestrikerswould enjoy all theirseniority,if they were reinstated,and that the replacementswould nothave superseniority over the strikers. Zimmerman thus did no more thanput the replacements on notice-at least as of the time he spoke- that theywere in the same position as any lawful replacements of strikers in aneconomic strike.That is, the replacements had no greater seniority rightsthan the strikers,and the employment interests of both groups were indirect conflict.Itmay well be that upon hearing Zimmerman's statementthe replacements felt - in the interest of self-preservation-a desire to seekdecertification of Respondent to thwart Respondent's efforts to bargainfor the reinstatement of the strikers.For Respondent's success in that ef-fortmight have the direct result of putting the replacements out of work.But lawful strike replacements in any economic strike have the very sameinterest in protecting themselves against the very same consequences. Inthese circumstances,we are unable to conclude that Zimmerman's mereclarification of the seniority rights of strikers and of replacements waseither an unlawful inducement to the replacements to file decertificationpetitions or an unlawful interference with the election.7We hereby correct certain inadvertent errors of the Trial Examiner inhis Second Supplemental Decision.At I. 22,p. 9, the word "striking" ishereby inserted after the word"pressing."In the second line of the para-graph entitled"Recommendation"on p. 11, the word"June" is sub-stituted for the word"January."TRIAL EXAMINER'S SECOND SUPPLEMENTALDECISIONSTATEMENT OF THE CASELouis LIBBIN, Trial Examiner: On July 28, 1967, theBoard ordered "that the record in the above-entitledproceeding be reopened and that a further hearing be heldbefore me for the purpose of permitting Respondent toadduce evidence, in accordance with the court's opinion,'bearing on Respondent's contention that the election inCases 17-RD-235 and 236 was invalidated by reason ofthe Employer's alleged offers of superseniority to strikereplacements prior to the filing of the petition in thosecases; and that Respondent also be allowed at that hear-ing to adduce evidence and present arguments bearing onany proposed modification of the Board's Order-2 of June6, 1966, in the light of subsequent events." The Boardfurther ordered "that,upon conclusionof such furtherhearing, the Trial Examiner shall prepare and serve uponthe parties a Second Supplemental Decision containingfindings of fact, conclusions of law, and recommendationsbased upon the evidence received pursuant to the provi-sionsof this Order."Pursuant to due notice, a remand hearing was held be-foreme at Kansas City, Missouri, on September 14,1967. All parties were represented at, and participated in,the hearing. Thereafter, all parties filed briefs, which Ihave fully considered. For the reasons hereinafter stated,Ifind that the election was valid, and recommend nomodification of the Board's Order.Upon the entire records in the remand hearing and frommy observation of the witnesses, I make the following:'This has reference to an opinion entered on April 28, 1967, by theUnited States Court of Appeals for the Tenth Circuit, remanding the case"for a hearing on the respondent's charge that the Company offered super-seniority to its strike replacements." 376 F.2d 643, 654.2 158 NLPB 1332,1342. Based on findings that Respondent had vio-lated Section 8(b)(7)(B) of the Act, the Board ordered Respondent, amongother things, to cease and desist from picketing the Employer for aproscribed object,"such picketing not to be engaged in for a period of 12months following the termination of the picketing found unlawful."3On October 6, 1967, Respondent filed a motion to correct thetypewritten transcript of testimony in designated specific respects. In theabsence of objections,Ihereby grant said motion,make the document apart of the record in this proceeding,and place it in the official exhibitfolder as Resp. Exh.25. I also hereby note and correct the following addi-tional obvious errors in the typewritten transcript of testimony: On p. 55,1.3, the words"Trial Examiner"are corrected to read "Mr. Herzog"; andon p. 63, I. 25, the words"Iwant you"are corrected to read "If youwant." LAWRENCE TYPOGRAPHICAL UNION NO. 570281FINDINGS OF FACTA.The Superseniority Issue1.The FactsThe only evidence offered by Respondent on this issueis the testimony of George Hufford, a former companyemployee and now an I.T.U. member of another local.Hufford testified in this respect as follows:In late September 1961 Hufford saw an advertisementplaced by the Company, Kansas Color Press, Inc., in anewspaper. In response to this advertisement, hetelephoned the Company, and learned that he was speak-ing to Jim Black, a company official, with whom he ar-ranged to have an interview in Lawrence, Kansas. In thecourse of the interview by Black, they talked about theI.T.U. strike, and Black stated that "the picket linewouldn't last out there six months, if it ever did comeback in that they didn't have any seniority because theyhad lost it all when they went out because it wasn't a legalstrike." Black at that time offered Hufford a permanentjob, providing he survived a probationary period. Blacktold Hufford to go home, think about it over the weekend,and call Black again the following Monday. Hufford didnot accept the job as a result of this conversation becausehe did not want to move his family when the job was con-tingent on a trial basis. However, the following Monday,Black telephoned Hufford, offered him $100 a week andpromised to raise him to $119 a week or put him on an ap-prenticeship basis if his work proved to be satisfactory.Hufford accepted the offer and began working for theCompany on October 16,196 1. His employment with theCompany was voluntarily terminated in April 1963.About 6 months after he started working for the Com-pany, Dick Zimmerman, the president of the Company,called a plant meeting of the composing room employeesat shift change. The meeting, which was attended by allthe composing room employees, including Hufford,lasted about 30 minutes. During this meeting, Zimmer-man stated that the purpose of the meeting was to tellthem that he was negotiating with the Union, the I.T.U.,that they were thinking about taking back the strikers,that if the strikers were reinstated, they would resumetheir jobs "with full seniority," that "when the Unioncame back in that they were going to keep their seniority,that they hadn't lost their seniority on the line," that"we'd [the composing room employees] lose all ourseniority" and that none of us should run out and getanother job over the weekend "because nothing had ac-tually been settled yet with the I.T.U." About a weeklater,Zimmerman called another meeting of the em-ployees, and told them that the Union was coming backin.Black, treasurer a'nd assistant general manager of theCompany, admitted having had a prehire interview withHufford during that period, that he offered him per-manent employment at that time on condition that he starton a probationary basis, that he told Hufford "we werelooking for permanent employees in the composing room,that the other unions in the plant were continuing to workand did not recognize the picket line set up by the T.T.U.in front of the plant,' and that in the opinion of our attor-neys the strike was illegal." He denied ever telling Huf-ford that if the the strikers came back to work they wouldhave no seniority, or that the subjects of the strikersreturning to work and of seniority were ever mentioned.Zimmerman did not testify, and the statements attributedto him are undenied.Hufford candidly admitted on cross-examination thathismemory of these events was hazy because "it hadbeen a long time back," and that the statements attributedto Black and Zimmerman were not direct quotes but con-stituted his recollection and understanding of what theysaid.However, the substance of his testimony was notshaken in any significant respect upon cross-examinationby counsel for the General Counsel and the Company.On the other hand, Black did not impress me as a candidand forthright witness; his testimony is inconsistent andcontradictory in many other significant respects. Uponconsideration under oath, I do not credit Black's denials,credit Hufford's testimony, and find that Black and Zim-merman, in substance, made the statements attributed tothem by Hufford, as hereinabove set forth.2.ConclusionsCounsel for Respondent reliessolelyon Black's state-ment to Hufford in the prehire interview, to which Huf-ford credibly testified and which is set forth again in themargin,4 as establishing, without more, an offer of super-seniority to a strike replacement which invalidated thedecertification election, in accordance with the circuitcourt's opinion in this proceeding. I do not agree.There is considerable doubt in my mind as to whetherthis statement by Blackper seconstitutes an offer of su-perseniority to Hufford or that Hufford reasonably couldso construe it. Counsel for Respondent presumablyrecognizes that the words themselves do not constitute aclear and unambiguous offer of superseniority when hestates in his brief that "we think, however, that we shouldshow briefly that what the company offered Hufford wasindeed superseniority . . . . "In any event, any offer of superseniority which thesewords may have tended to convey, was clearly andunequivocally repudiated and withdrawn by the Com-pany's highest official about 6 months later and about 9months before the filing of the decertification petitions.5Counsel for Respondent has completely ignored in hisbrief the fact that about April 1962, long before the filingof the decertification petitions, President Zimmermanbluntly explained in plain and unambiguous words to allthe composing room employees, including Hufford whounderstood what was said, at a plant meeting called forthat purpose, that the strikers did not lose any seniorityon the picket line, that upon reinstatement the strikerswould enjoy all their previously earned seniority, that thereplacements rather than the strikers would lose theirseniority in that event, and that reinstatement of thestrikerswas imminent but not definite. As the replace-ments knew as early as April 1962 that there was nooperative offer or promise of superseniority, the priorstatement of Black could in no event have any "continu-ing coercive effect" or serve as "a continuing induce-ment" to the filing of the decertification petitions inJanuary 1963, and to the rejection of the striking union in4 "First we talked about the I.T.U. strike and he was telling me that thepicket line wouldn't last out there six months, if it ever did come back inthat they didn't have any senionty because they had lost it all when theywent out because it wasn't a legal stake "5These were filed on January 15 and 23, 1963. 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe decertification election ofAugust 1963 (376 F.2d at652, 653).1 find that the election conducted on August28, 1963,was not invalidatedby any assertedoffers of super-seniorityby the Companyto strike replacements prior tothe filingof thedecertification petitions in this case.B.The Issue of Modifying the Board's OrderThe Board's Order, which has been approved by thecircuit court of appeals in this very case (376 F.2d at654), among other things, enjoins the Respondent fromengaging in picketing violative of Section 8(b)(7)(B) of theAct for a period of 12 months. Counsel for Respondentcontends in his brief (1) that Respondent has not beenpicketing. since September 19, 1966, and (2) that sinceOctober 25, 1966, its objective has been one which is notproscribed by Section 8(b)(7)(B). He therefore arguesthat, as there has been compliance with the Act for a 12-month period, the Board's Order should now be modifiedto allow Respondent to resume picketing.1.As to picketinga.The factsThe facts relating to the conduct of the strikers in frontof, or nearby, the Company's premises both before andafter September 19, 1966, are not seriously in dispute.The front of the Company's plant is located about 75 feetfrom Haskell Avenue. Two driveways, about 125 feetapart, lead from Haskell Avenue to the parking lots andto the plant's office.Across the street and about 70 feetsouth of the south side of the plant,the Respondentparked a small travel trailer which has a coffeemakingmachine, a bulletin board,a bed,and other pieces,of furni-ture.Next to this trailer,which is called the "KomfyKorner,"there is a portable toilet.On the side of thetrailer facing the plant,Respondent hung a sign,about 4by 8 feet in size, which reads as follows:LAWRENCE TYPOGRAPHICAL UNION NO. 570I.T.U.-AFL-CIOPROVIDES AKOMFY KORNERFOR ITS MEMBERS ON STRIKE AGAINSTKANSAS COLOR PRESS, INC.Konditions!Konsideration!Kindness!Different lines are in different size type. All but the lastline can be read from the place where the strikers nor-mally parked their cars in front of the plant, from a nearbytelephone pole in front of the plant, and from directly in-side or outside the front door of the plant. The sign is alsovisible to persons approaching the plant by automobile.From the commencement of the strike in 1961 untilSeptember 19, 1966, the strikers engaged in the following8Although the record shows that this sign was removed at an un-specified date by agreement of Respondent and the Board, counsel forRespondent states in his brief that "we do not rely on this fact "SNo handbills were offered to deliverymen, strike replacements, ormanagement personnel8This finding is based on the testimony of Black that he personally ob-served such incidents I credit Black's testimony in this respect becausepattern of picketing: Two striking employees patrolled atany singletime infront of the plant premises clear acrossfrom driveway to driveway, wearing signs which statedthatRespondent was "on strike against Kansas ColorPress." A third picket who was present at the same timeused a clipboard to keep a record of all persons who en-tered the Company's premises, and noted the licensenumbers of their automobiles. A fourth picket was alsopresent to spell any of the other three who might be on abreak at the Komfy Korner or the adjoining toilet. Thepickets regularly parked their automobiles, two innumber, on county property on the plant side of HaskellAvenue, between the two driveways and adjacent to theCompany's property parallel to the street. One wasparked a few feet from a telephone pole, to which polewas also attached a large picket sign publicizing thestrike, and the other was parked directly behind the firstone. At times pickets, instead of patrolling, rested theirsigns againsttheir automobiles or the nearby telephonepole while they sat in or stood near their automobiles.From time to time, as the need arose, pickets crossedHaskell Avenue to use the facilities of the trailer or theportable toilet next to it. This pattern of picketing wascontinuous, 24 hours a day and 7 days a week, with apicket being assigned to various shifts and spending atotal of about 30 hours a week in front of the plantpremises.After September 19, 1966, the same strikers who en-gaged in the previously described picketing activities,four at any single time, continued to arrive each morning,park their automobiles in the exactsamemanner and lo-cation, and spend their entire shift sitting in their automo-biles, standing in the vicinity,makingtrips to the trailerand the toilet as theneedarises,walking in front of theplant and across its south entrance. One of the strikerscontinued to have a clipboard in his possession and tomake an entry whenever anyone visits the plant, takingdown the license numbers of their automobile. The "ONSTRIKE" sign continued to be maintained on the trailer.6The following changes have occurredsinceSeptember19, 1966: The picketsignwas removed from thetelephone pole. Strikers no longer walked back and forthin front of the Company's premiseswearing "On Strike"signs. Instead, they had in their possession handbillswhich they offered to all strangers and visitors enteringthe Company's premises.7 The handbills, in large boldtype, contained the exact same wording as the previouslydescribed picket signs, that Respondent is "ON STRIKEAGAINST KANSAS COLOR-PRESS." When a visitoror stranger comes to the plant property and parks his car,the striker gets out of his own automobile and, whilestanding near it, asks the visitor or stranger who is gettingout of his parked car whether he would like one of theirhandbills which has been folded over. At that point, theparties are about "a car's length or so" apart. The personso solicited either refuses or comes over to the striker andaccepts a handbill, whereupon the striker thanks him. Onoccasion a striker entered on the Company's premises inorder to offer a handbill to a visitor who had parked hiscar." If the visitor happened to enter the plant before heit is undeniedThe strikers who distributed handbills werenot called aswitnessesby Respondent,and no claimof unavailabilitywas madeAlthough Picket Captain Schutz testified that the'strikers were instructednot to go onthe Company's premisesand never did so in her presence, hertestimonydisclosesthat she wasnot presentthe major portion ofthe timeafter October 25, 1966. LAWRENCE TYPOGRAPHICAL UNION NO. 570could be solicited by the striker,they watched for him tocome back out and made the same solicitation as hereturned to his parked car. The strikers also keep noteson who has accepted and who has refused a handbill. Onoccasions,the strikers who are seated in their parked au-tomobiles placed the handbill against-the inside of theright front car door window so that they-can be seen andread by a person entering the plant premises. Thesestrikers continued to conductthemselvesin the foregoingmanner on a regularly assigned schedule from 7 a.m. until45 minutes after midnight every day except Sunday, witheach striker still spending about 30 hours a week in thismanner.b.ConclusionsIn support of his contention that after September 19,1966, the strikers engaged,not in picketing,but "in lawfuland, indeed,constitutionally protected conduct," counselfor Respondent states in his brief that"In our view, whatmatters is that there is no patrolling with placards." How-ever, the Board and- the courts have held that patrolling,in the common parlance of movement,and the carrying ofplacards, are nota sine qua nonof picketing.Thus, inLumber and Sawmill Workers Local Union No. 2797,(Stoltze Land & Lumber Co.),156 NLRB 388, 394, theBoard notes that the definitions of the words"pickets"and "picketing,"set forth in Black's and Bouvier's LawDictionaries and in Webster's New International Dic-tionary(2d ed.),do not include"patrolling or the carryingof placards[as] a concomittant element."And Mr.JusticeBlack,inspeakingof"picketing ... in8(b)(4)(ii)(B)," describes the concept of "patrolling" asencompassing"standing ormarching back and forth orround and round...generally adjacent to someone else'spremises. . . . " (Emphasis supplied.)N.L.R.B. v. Fruitand Vegetable Packers & Warehousemen Local 760[Tree Fruits], 377 U.S.58 at 77 (concurringopinion).InN.L.R.B. v. Local 182, IBT [Woodward Motors],314 F.2d 53 (C.A. 2), the court of appeals agreed with theBoard that a union picketed when its representatives sta-tioned themselves in automobiles parked on the shoulderof a highway adjacent to a struck plant and placed picketsigns in a snow, bank, explained the merits of the disputeto inquiring persons, and occasionally got out of their carsto stop deliverymen from coming on the premises. Whatthe court said in rejecting the Union's contention that itsagents' conduct did not constitute picketing,is preciselyapplicable to the instant case. Thus, the court stated (314F.2d at 57-58):Webster's new International Dictionary(2d Ed.)says that the verb "picket"in the labor sense means"to walk or stand in front of a place of employmentas a picket"and that the noun means"a personposted-by a labor organization at an approach to theplace of work...... Movement is thus not requisite,although here there was some. The activitywas nonethe less picketing because the Union chose to bisectit,placing the material elements in snow banks butprotecting the human elements ... by giving themcomfort of heated cars ....So in the instant case, Respondent's conduct was no lesspicketing because it placed a sign on the Komfy Kornerwhich indicated the purpose of the gathering of thestrikers in front of the Company's premises or made thatpurpose apparent by handing out "On Strike"handbillsto all strangers entering the Company's premises or on283occasion by placing these handbills(which were theequivalent of the picket signs reduced in size)against thewindow of their parked car so as to be visible to those en-tering the premises,and placed the pickets in, or aroundthe automobiles adjacent to the Company's premises.Equally applicable is the decision of that court inN.L.R.B. v. United Furniture Workers, [Jamestown Ster-lingCorp.],337 F.2d 936(C.A. 2). There,after picketingin the conventional fashion,union representatives placed"On Strike" signs on nearby poles and trees each day at 6a.m., 5 days a week. The pickets sat in their cars in aparking lot across the street from the struck premisesuntil 3 p.m. each day until they removed the signs. In re-manding the case to the Board, the court stated that itcould not sustain the Board's finding that the Union waspicketing because there was no evidence that the picketswere identifiable as union representatives or that theywere seen by employees,customers, or suppliers. Thecase,said the court,might therefore be analogous to asituation in which a union posted signs but its representa-tives stayed in a house nearby.In the instant case, the facts missing inUnited Furni-tureWorkersare present. Employees,customers, andother persons entering the Company's premises couldrecognize the pickets both because they-had seen thempersonally before and because the pickets parked theircars in the same place where they had parked them in thepast when they had patrolled.Moreover,the pickets didnot remain in their cars the entire time, but occasionallywalked to the trailer where the sign,announcing that theRespondent maintained the facility for the convenienceof strikers,identified them and on occasion entered theCompany's premises to distribute a handbill. In addition,the "On Strike" handbills identified the persons distribut-ing them. Furthermore,because there was evidence inUnited Furniture Workersthat the union representativeshad locked their signs to the trees and poles to which theywere affixed, the court there said that it was possible thatthe union representatives had remained in the automo-biles as a precaution against the signs being stolen. In theinstant case,there is no evidence from which one couldreasonably infer that the pickets were present at the Com-pany's premises to protect Respondent's property, andRespondent makes no such claim or contention.InUnited Furniture Workers,the court regarded thefollowing test as being applicable in that case,stating (337F.2d at 940):Although we do not consider it necessary or ap-propriate at this time to attempt to define the preciseboundary of what the Board may consider to be"picketing,"the test here would seem to be whetherthe presence of the representatives in the car was in-tended to and did have substantially the same sig-nificance for persons entering the employer'spremises as if they had remained with the signs.In theLumber & Sawmill Workers Unioncase,supra,theBoard applied the following test (156 NLRB at 394):The important feature of picketing appears to be theposting by a labor organization or by strikers of in-dividuals at the approach to a place of business to ac-complish a purpose which advances the cause of theunion, such as keeping employees away from workor keeping customers away from the employer'sbusiness.The criterion under either test is satisfied in the instantcase.The facts inLumber & Sawmill Workers Union, supra, 284DECISIONSOF NATIONALLABOR RELATIONS BOARDare strikingly similar to those in the instant case. There,after a court enjoined continued picketing, some of thepersons who previously carried picket signs, and otherunion members, parked their cars near the company's of-fice, stood in front of access roads leading to the com-pany's office, and prepared to and did distribute leafletsto the occupants of any cars entering the premises. In ad-dition, there, as in the instant case, union representativescontinued to record the license numbers of the cars withwhich they were unfamiliar. Instead of placing an "OnStrike" handbill against the window of the pickets' parkedcars, as in the instant case, the union there taped handbillson a hood of one of the parked cars and attached anotherto a piece of plywood standing near another car (156NLRB at 391). The Board held in that case that the unionwas picketing in violation of Section 8(b)(7)(B) of the Act(156 NLRB at 394-395). The distribution of handbillsto persons entering the premises of the struck employer(rather than to persons driving by), the recording oflicense numbers, and the union's prior conduct, demon-strated that the handbilling substituted for the conven-tional picketing which had preceded it.So in the instant case, Respondent's previouslydescribed conduct as a whole, of which the handbillingwas merely a part,9 constitutes picketing. Encompassedin this conduct was "confrontation" and "communica-tion," which counsel for Respondent describes in his briefas being "indispensable" characteristics of picketing. Fol-lowing in the footsteps of the conventional picketingwhich had preceded it, this conduct was intended to have,and could reasonably be regarded as having had, substan-tially the same significance for persons entering the Com-pany's premises as Respondent's preceding picketing;namely, to persuade persons entering the Company'spremises not to enter or do business with the Companyand thereby advance Respondent's cause. This was par-ticularly true in the case of salesmen and customers enter-ing the Company's premises, as Respondent admittedthat it made a notation of the license numbers of automo-biles of strangers entering the premises and whether theoccupants accepted a handbill so that it could persuadethem not to do business with the Company. To hold thatRespondent's conduct, under the circumstances and inthe context and setting previously detailed, is not picket-ing, would be to exalt form over substance.Ifind that at all times after September 19, 1966,Respondent has continued to picket the Company or tocause the Company to be picketed within the meaning ofSection 8(b)(7) of the Act.102.As to the proscribed objecta.The undisputed factsOn October 25, 1966, Respondent's attorney, Kauf-mann, telephoned Company's attorney, Ellison, aboutsettling the strike. Kaufmann explained that the Respond-ent "was not pressing for an exclusive recognition agree-ment" but that he "just wanted to sit down and negotiatea strike settlement agreement" which would provide for9 International Brotherhood of Teamsters, Milk Drivers, Local 537(Lohman Sales Company),132 NLRB 901, 905, relied on by Respond-ent, is therefore distinguishable, as it involved "mere handbilling,"without more.1°Contrary to Respondent's contentions in its brief, this finding doesnot raise constitutional issues,as Respondent has no constitutional rightthe reemployment of the strikers and the "conditionsunder which the strikers themselves would be working."Ellison stated that if as a result of the returning strikersthe Respondent were to represent a majority in the unit,itwould want to be recognized again as exclusive bargain-ing representative.Kaufmann replied that "that wasn'tthe point"and that it was a matter of getting the strikers"back in and discussing...the terms they would comeback in under." Kaufmann again telephoned Ellison onNovember 8, 1966,and renewed his request to "bargainabout the reinstatement of the strikers."By letter datedNovember 8, 1966, Ellison advised Kaufmann that"because of the NLRB decertification the Company isunwilling to enter into any kind of negotiations withITU."At notime did Ellison or any company representativeadvise Kaufmann that they were willing to negotiate astrike-settlement agreement with Respondent.b.ConclusionsIn its Decision of June 6, 1966, the Board found that"an object of Respondent Union's picketing after August3, 1964,was to force or require the Company to recog-nize or bargain with it as the representative of its em-ployees within the meaning of Section 8(b)(7)(B) of theAct (158 NLRB 1332, 1339).Respondent concedes thatbeginning with October 25, 1966,itsobjective was tohave the Company recognize and bargain with it as therepresentative of the Company's striking employees con-cerning the settlement of the strike, the return of thestrikers to work, and the working conditions of the strik-ing employees.It contends that this was its sole objectiveat least from October 25 on, and that this objective is notproscribed by Section 8(b)(7) of the Act because that sec-tionmust be construed as proscribing recognition andbargaining with a labor organization as the exclusive bar-gaining representatives. I do not agree.In the first place, Respondent has never formally orpublicly disclaimed its prior unlawful objectives. As thestatute is violated if only one object falls within itsproscription,it is immaterial that there may also exist ad-ditional lawful objects. i iIn any event,the Board has held that picketing to com-pel an employer to hire a group of employees and to bar-gain with the Union about their working conditions vio-lates Section 8(b)(7) ofthe Acteven if the employeeswould not constitute a majority if hired.Thus, the Boardstated inHoisting and Portable EngineersLocal 101(SherwoodConstr. Co.),140 NLRB1175, 1178:[F]orcing or requiring an employer to recognize orbargain with a labor organization as the representa-tive of his employees is an object within the scope ofSection 8(b)(7), even though exclusive recognitionfor all employees in an appropriate unit is not alsobeing sought.Indeed,Section 8(b)(7) of the Act prohibits picketingfor recognition by a union which represents a majority ofemployees.Dayton Typographical Union [GreenfieldPrinting]v.N.L.R.B.,326 F.2d 634(C.A.D.C.).A for-to continue its conduct at the Company's premises merely because thedistribution of handbills is part and parcel of the conduct which con-stitutes picketing.See, e.g.,Cox v Louisiana,379 U S. 559,564,Martinv. Struthers,318 U.S.141, 148-149." National MaritimeUnion of America, AFL-CIO(WeyerhaeuserLines),147 NLRB1317, 1325, enfd.342 F 2d 538(C.A. 2) LAWRENCE TYPOGRAPHICAL UNION NO. 570tiori,picketing to compel an employer to recognize aunion as the representative of a minority of its employees- which the employer is not obligated to do under the Act- is barred.I find that on and after October 25,1966, Respondentcontinued to picket with an object proscribed by Section8(b)(7) of the Act.CONCLUSIONS OF LAW1.The election conducted on August 28, 1963, inCases 17-RD-235 and 236, was not invalidated by anyoffer of superseniority from the Company to strikereplacements prior to the filing of the petitions in saidcases.2.At all times on and after September 19, 1966,285Respondent has continued to picket the Company andhas caused the Company to be picketed with an object offorcing or requiring said Company to recognize and bar-gain with it as the representative of the Company's em-ployees within the meaning of Section 8(b)(7) of the Act.3.At all times since August 4, 1964,Respondent hasengaged and is engaging in unfair labor practices withinthe meaning of Section 8(b)(7)(B)of the Act.4.Respondent has failed to prove the existence of anycircumstances to warrant a modification of the Board'soutstanding Order.RECOMMENDED ORDERI hereby recommend that the Board reaffirm and ad-here to its Order of January 6, 1966.